DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0240856 A1), hereinafter referred to as Kim, in view of Chae (US 2017/0221979 A1).
Regarding claim 1, Kim teaches A display substrate, i.e. display device of fig. 1-2 and/or display device of fig. 6 (see para. 67 disclose the display device according to the present embodiment may include a substrate SUB, pixels on the substrate SUB, a drive unit on the substrate SUB for driving the pixels, a power supply unit for supplying power to the pixels, and a line unit connecting the pixels to the drive unit, or see substrate SUB of fig. 1-2, or see substrate SUB of fig. 6), 
comprising: 
a base substrate, i.e. substrate SUB of fig. 6 (see para. 147 disclose substrate SUB may include a transparent insulating material to enable light to be transmitted therethrough, or see substrate SUB of fig. 6 illustrate a base substrate); and 
a first pattern layer, i.e. layer containing storage capacitor Cst of fig. 7, on the base substrate, i.e. substrate SUB of fig. 6 (see para. 176-177 disclose storage capacitor Cst may include a lower electrode LE and an upper electrode UE, or see layer containing storage capacitor Cst of fig. 7), 
a second pattern layer, i.e. layer containing power line PL of fig. 6 (see para. 153 disclose power line PL may be provided in a double layer including a first metal layer MTL1 and a second metal layer MTL2, or see layer containing power line PL of fig. 6), and 

5wherein the third pattern layer, i.e. layer containing active patterns ACT of fig. 6, is arranged on the base substrate, i.e. substrate SUB of fig. 6  (see para. 181 disclose active patterns ACT1 to ACT7 may be provided on the substrate SUB), 
the first pattern layer, i.e. layer containing storage capacitor Cst of fig. 7, is arranged on the third pattern layer, i.e. layer containing active patterns ACT of fig. 6 (see fig. 6-7 illustrate layer containing storage capacitor Cst is arranged on the layer containing active patterns ACT), and 
the second pattern layer, i.e. layer containing power line PL of fig. 6, is arranged on the first pattern layer, i.e. layer containing storage capacitor Cst of fig. 7 (see fig. 6-7 illustrate layer containing power line Pl is arranged on the layer containing the storage capacitor Cst), 
the first pattern layer, i.e. layer containing storage capacitor Cst of fig. 7, comprises at least one auxiliary metal line, i.e. auxiliary connection line AUX of fig. 6 (see para. 169 disclose auxiliary connection line AUX may be provided between the fourth source electrode SE4 and the initialization power line IPL, or see auxiliary connection line AUX of fig. 6), 
the second pattern layer, i.e. layer containing power line PL of fig. 6, comprises at least one power line, i.e. power line PL of fig. 6 (see para. 145 disclose power line PL, or see power line PL of fig. 6), and 

one auxiliary metal line of the at least one auxiliary metal line is arranged corresponding to one row of the multiple rows and columns of second electrodes, i.e. upper electrode UE of fig. 5 and/or lower electrode LE of fig. 5 (see fig. 5 illustrate auxiliary connection line AUX is arranged corresponding to one row of the multiple rows and columns of upper or lower electrodes UE/LE respectively). However, Kim is silent to teach one auxiliary metal line of the at least one auxiliary metal line partially overlaps with at least one of the second electrodes in the one row to form at least one storage capacitor, and the one auxiliary metal line, i.e. auxiliary connection line AUX of fig. 6, is electrically coupled to the at least one power line through a via 15hole.
In a related art of display panels, Chae teaches the one auxiliary metal line, i.e. auxiliary line AUX of fig. 12A, is electrically coupled to the at least one power line, i.e. initialization power line IPL of fig. 12, through a via 15hole, i.e. contact hole CH8 of fig. 12A (see contact hole CH8 of fig. 12 connects to auxiliary line AUX of fig. 12A), and one auxiliary metal line, i.e. auxiliary line AXL of fig. 12A, of the at least one auxiliary metal line partially overlaps with at least one of the second electrodes in the one row to form at least one storage capacitor (se storage capacitor Cst of fig. 4A, or see para. 97 
Kim teaches all of the limitations except one auxiliary metal line of the at least one auxiliary metal line partially overlaps with at least one of the second electrodes in the one row to form at least one storage capacitor, and the one auxiliary metal line, i.e. auxiliary connection line AUX of fig. 6, is electrically coupled to the at least one power line through a via 15hole. Chae teaches it’s well known to one of ordinary skill in the art at the time the invention was filed one auxiliary metal line of the at least one auxiliary metal line partially overlaps with at least one of the second electrodes in the one row to form at least one storage capacitor, and the one auxiliary metal line, i.e. auxiliary connection line AUX of fig. 6, is electrically coupled to the at least one power line through a via 15hole.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use any kind of storage capacitor in order to store voltages, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another 
Regarding claim 2, Kim, in view of Chae, teach The display substrate of claim 1, wherein Chae teaches a width of an overlapping portion of the auxiliary metal line overlapping with the second electrode is larger than a width of a remaining portion of the auxiliary metal line except the overlapping portion (see fig. 4A), and the overlapping portion serves as a first electrode of the storage capacitor (see fig. 4A).
Regarding claim 3, Kim, in view of Chae, teach The display substrate of claim 2, wherein Chae teaches the auxiliary metal line has a protrusion at a position corresponding to the second electrode, and the protrusion serves as the first electrode of the storage capacitor (see fig. 4A).
Regarding claim 4, Kim, in view of Chae, teach The display substrate of claim 3, wherein Chae teaches an extending direction of the at least one power line is parallel to a column direction of the multiple rows and columns of second electrodes (see fig. 4A), an extending direction of the at least one auxiliary metal line is parallel to a row direction of the multiple rows and columns of second electrodes (see fig. 4A), and the extending direction of the at least one power line is perpendicular to the extending direction of the at least one auxiliary metal line (see fig. 4A).
Regarding claim 5, Kim, in view of Chae, teach The display substrate of claim 1, wherein Kim teaches the second pattern layer further comprises a plurality of 
Regarding claim 6, Kim, in view of Chae, teach The display substrate of claim 5, wherein Kim teaches the first pattern layer further comprises at least one reset signal line arranged in a same layer as the at least one auxiliary metal line (see para. 145, or see para. 149-153, or see fig. 5).
Regarding claim 7, Kim, in view of Chae, teach The display substrate of claim 6, wherein Kim teaches the first pattern layer further comprises an interlayer insulating layer arranged on the at least one auxiliary metal line (see para. 145, or see para. 149-153, or see fig. 5), and each of the at least one auxiliary metal line is electrically coupled to the at least one power line through a via hole in the interlayer insulating layer (see para. 145, or see para. 149-153, or see fig. 5).
Regarding claim 8, Kim, in view of Chae, teach The display substrate of claim 7, wherein Kim teaches the at least one power line and the plurality of data lines in the second pattern layer are arranged on the interlayer insulating layer (see para. 145, or see para. 149-153, or see fig. 5).
Regarding claim 9, Kim, in view of Chae, teach The display substrate of claim 8, wherein Kim teaches the third pattern layer further comprises: a second gate insulating layer 
Regarding claim 10, Kim, in view of Chae, teach The display substrate of claim 9, wherein Kim teaches further comprising: an active layer arranged on the base substrate (see para. 145, or see para. 149-153, or see fig. 5); and a first gate insulating layer arranged on the active layer and a part of the base substrate which is not provided with the active layer (see para. 145, or see para. 149-153, or see fig. 5), the multiple rows and columns of second electrodes and the plurality of gate lines being arranged on the first gate insulating layer (see para. 145, or see para. 149-153, or see fig. 5).
Regarding claim 15, Kim, in view of Chae, teach A display device comprising the display substrate of claim 1 (see fig. 3 of Kim).
Regarding claim 16, it is rejected for the same rationale as the rejection of claim 1, since independent apparatus claim 1 renders independent method claim 16 fully operable, and the citations supporting rejection would be redundantly stated.
Regarding claim 17, Kim, in view of Chae, teach The method of claim 16, wherein Kim teaches before the forming the third pattern layer, the method further comprises: forming an active layer on the base substrate (see para. 145, or see para. 149-153, or see fig. 5); forming a first gate insulating layer on the active layer and a part of the base substrate 7Appl. No.: Not Yet AssignedMail Stop PCTexposed by the active layer (see para. 145, or see para. 149-153, or see fig. 5), the multiple rows and columns of second electrodes arranged in an array being formed on the first gate insulating layer (see para. 145, or see para. 149-153, or see fig. 5), and the forming the first pattern layer further comprises: forming at least one reset signal line while forming the at least one auxiliary metal line (see para. 145, or see para. 149-153, or see fig. 5).
Regarding claim 20, Kim, in view of Chae, teach The display substrate of claim 2, wherein Kim teaches the second pattern layer further comprises a plurality of data lines (see fig. 5), the third pattern layer further comprises a plurality of gatePage 10 of 13Attorney Docket: 38103U lines (see fig. 5), an extending direction of the at least one power line is parallel to an extending direction of the plurality of data lines (see fig. 5), and an extending direction of the at least one auxiliary metal line is parallel to an extending direction of the plurality of gate lines (see fig. 5).

Allowable Subject Matter
Claim(s) 11-14 and 18-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘the plurality of auxiliary metal lines are respectively arranged corresponding to the multiple rows of second electrodes and partially overlap with each of second electrodes in the corresponding rows of second electrodes to form a plurality of storage capacitors, each of the plurality of pixel units is provided therein with a pixel circuit and an organic light-emitting diode, the pixel circuit comprises a driving transistor, a data writing transistor, a first light-emitting control transistor, a second light-emitting control transistor, a reset transistor, a compensation sub-circuit, and a storage capacitor of the plurality of storage capacitors, a second electrode of the storage capacitor being a gate of the driving transistor in the pixel unit in which the storage capacitor is located, wherein a source of the driving transistor is electrically coupled to a drain of the first light-emitting control transistor, and a drain of the driving transistor is electrically coupled to a source of the second light-emitting control transistor; a source of the first light-emitting control transistor is electrically coupled to one of the plurality of power lines, and the gate of the first light-emitting control transistor is electrically coupled to a light-emitting control signal line; a drain of the second light-emitting control transistor is electrically coupled to an anode of the organic light-emitting diode, and a gate of the second light-emitting control transistor is electrically coupled to the light-emitting control signal line; a source of the reset transistor is electrically coupled to the reset signal line, a drain of the 5Appl. No.: Not Yet AssignedMail Stop PCT Page 6 of 13Attorney Docket: 38103U reset transistor is electrically coupled to the gate electrode of the driving transistor, and the gate of the reset transistor is electrically coupled to a reset control signal line; a source of the data writing transistor is electrically coupled to one of the plurality of data lines, a drain of the data writing transistor is electrically coupled to the source of the driving transistor, a gate of the data writing transistor is electrically coupled to one of the plurality of gate lines, and the data writing transistor is configured to be conductive between the source and drain of the data writing transistor when the gate of the data writing transistor receives a valid control signal; a first terminal of the compensation sub-circuit is electrically coupled to the gate of the driving transistor, a second terminal of the compensation sub-circuit is electrically coupled to the drain of the driving transistor, a control terminal of the compensation sub-circuit is electrically coupled to the gate of the data writing transistor, and the compensation sub-circuit is configured to cause the drain and the gate of the driving transistor to be electrically coupled to each other when the control terminal of the compensation sub-circuit receives a valid control signal, so that the storage capacitor stores a threshold voltage of the driving transistor’ in combination with the remaining claimed limitations. As such, dependent claim 11 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Due to claim dependency, further dependent claim(s) 12-14 would naturally be deemed in condition for allowance if the originally-objected claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 18, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘each of the plurality of pixel units comprises a pixel circuit and an organic light-emitting diode, the pixel circuit comprises a driving transistor, a data writing transistor, a first light- emitting control transistor, a second light-emitting control transistor, a reset transistor, a first compensation transistor, a second compensation transistor, and one of the at least one storage capacitor, wherein the forming the third pattern layer further comprises: while forming the multiple rows and columns of second electrodes arranged in an array on the first gate insulating layer, forming a gate of the data writing transistor, a gate of the first light- emitting control transistor, a gate of the second light-emitting control transistor, a gate of the reset transistor, a gate of the first compensation transistor, a gate of the second compensation transistor, a plurality of gate lines, a light-emitting control signal line, and a reset control signal line on the first gate insulating layer, wherein a second electrode of the storage capacitor serves as a gate of the driving transistor, such that the gate of the data writing transistor, the gate of the first compensation transistor, and the gate of the second compensation transistor are all electrically coupled to a same gate line among the plurality of gate lines, the gate of the first light-emitting control transistor and the gate of the second light-emitting control transistor are respectively electrically coupled to the light-emitting control signal line; and performing an ion-doping process on the active layer to form source and drain regions of each of the driving transistor, the data writing transistor, the first compensation transistor, the second compensation transistor, the first light-emitting control transistor and the second light- emitting control transistor in a region of the active layer not blocked by using the gates of the driving transistor, the data writing transistor, the first compensation transistor, the second compensation transistor, the first light-emitting control transistor and the second light-emitting control transistor and the multiple rows and columns of second electrodes as an ion implantation 8Appl. No.: Not Yet AssignedMail Stop PCT Page 9 of 13Attorney Docket: 38103U barrier layer, wherein a source region of the driving transistor, a drain region of the first light-emitting control transistor, and a drain region of the data writing transistor are integrally formed in the active layer as a single piece; a drain region of the driving transistor, a source region of the second light-emitting control transistor, and a drain region of the first compensation transistor are integrally formed in the active layer as a single piece; a drain region of the reset transistor and a source region of the second compensation transistor are integrally formed in the active layer as a single piece; and a source region of the first compensation transistor and a drain region of the second compensation transistor are integrally formed in the active layer as a single piece’ in combination with the remaining claimed limitations. As such, dependent claim 18 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Due to claim dependency, further dependent claim(s) 19 would all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al (US 2018/0151663 A1) disclose display device having uniform luminance regardless of difference in load value according to line lengths, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TONY O DAVIS/Primary Examiner, Art Unit 2693